Lesinski, C. J.
Defendant James Hassler was charged with having committed the act of reckless driving in violation of CLS 1961, § 257.626 (Stat Ann 1960 Rev § 9.2326), on June 3, 1965, in the city of Detroit. He was tried by the court, without a jury, on November 4, 1965, and found guilty. . .
The appeal tests the sufficiency of the evidence for a finding of guilty beyond a reasonable doubt.
A review of the record discloses evidence on each element of the offense. The measure of credence to be given any portion of the evidence presented is in the province of the trier of fact. An appellate court will not disturb his findings unless a clear abuse of discretion is shown. People v. *452Stevens (1965), 1 Mich App 673; People v. Martino (1944), 308 Mich 381; People v. Dolphus (1966), 2 Mich App 229.
Affirmed.
J. H. Gtllis and Holbrook, JJ., concurred.